To compel the appointment of special drain commissioners.
Granted October 26, 1892, without costs.
On presentation of the petition therefor, the judge of probate issued a citation to the several persons to be affected by said drain, and fixed the time and place of hearing on said petition; at the time appointed, the judge of probate determined that he was disqualified, adjourned the hearing, and called in the circuit judge, who held that the probate judge was not competent to issue the citation. Held that the issuance of the citation involved no exercise of judicial function, and that upon the day fixed for the hearing the circuit judge, acting as probate judge, naturally reviewed the whole matter set forth in the petition, under 3 How. Stat., Sec. 1740-C2.